                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE

   ANTONIO VITOLO and JAKE’S BAR AND                  Case No. 3:21-cv-176-TRM-DCP
   GRILL, LLC,
                                                      Chief Judge Travis R. McDonough
               Plaintiffs,
       v.                                             Magistrate Judge Debra C. Poplin

   ISABELLA CASILLAS GUZMAN,

               Defendant.


               DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR
                           PRELIMINARY INJUNCTION


            Section 5003 of the American Rescue Plan Act (“ARPA”) created the Restaurant

  Revitalization Fund (“RRF”) to provide much-needed aid to one of the hardest-hit industries

  struggling with the public health and economic crises stemming from the COVID-19 pandemic. In

  enacting Section 5003, Congress provided for a twenty-one day “priority period,” during which the

  Small Business Administration (“SBA”) would prioritize applications from businesses owned or

  controlled by women, veterans, and socially and economically disadvantaged individuals. Plaintiffs

  seek to enjoin the SBA from implementing that priority period because it offers applicants priority

  based on gender and (in some, but not all cases) race. But not all race- and gender-conscious programs

  are inherently unconstitutional.     Rather, race-conscious programs must serve a compelling

  government interest and be narrowly-tailored to further that interest, and gender-conscious programs

  must further an important government interest by means substantially related to that interest. As this

  Court already determined in denying Plaintiffs’ motion for a temporary restraining order, the RRF

  priority period meets those standards. See Mem. Op. at 20-21, 28, ECF No. 24. Plaintiffs have not

  advanced any new information that would call this conclusion into question, and therefore the Court

  should also deny Plaintiffs’ motion for a preliminary injunction.




                                      1
Case 3:21-cv-00176-TRM-DCP Document 30 Filed 05/21/21 Page 1 of 15 PageID #: 226
                                             BACKGROUND

          The facts underlying this action are set out in detail in Defendant’s Opposition to Plaintiffs’

  Motion for Temporary Restraining Order, and in this Court’s opinion denying Plaintiffs’ motion. See

  Defs.’ Opp. to Pls.’ Mot. for Temporary Restraining Order at 2-8 (“Defs.’ Opp.”), ECF No. 18; Mem.

  Op. at 1-7.

          On May 20, 2021, this Court issued a text order directing Defendant to respond to Plaintiffs’

  motion for preliminary injunction by May 21, 2021. See Text Order, ECF No. 29. Plaintiffs filed only

  one brief in support of both their motion for a temporary restraining order and their motion for a
  preliminary injunction. See Pls.’ Mem. in Support of Mot. for Temporary Restraining Order and

  Preliminary Injunction (“Pls.’ Mem.”, ECF No. 12-2). Defendant filed an opposition to Plaintiffs’

  motion for a temporary restraining order and requested that “in the event the Court grant[ed] the

  TRO,” Defendant be allowed an opportunity to submit supplemental briefing in response to the

  motion for a preliminary injunction. Defs.’ Opp. at 8 n.4.

          Because Plaintiffs have not yet responded to Defendant’s opposition or this Court’s opinion

  denying the temporary restraining order, much of Defendant’s prior briefing remains relevant and

  responsive to Plaintiffs’ motion. Thus, Defendant continues to stand on its initial briefing before this

  Court, which demonstrates that Plaintiffs are unlikely to succeed on the merits of their claim, and thus

  not entitled to injunctive relief. See generally Defs.’ Opp.; see also Mem. Op. at 20-21, 28. In this

  supplemental brief, Defendant primarily responds to issues raised in the TRO hearing, in the Court’s

  opinion, and in Plaintiffs’ post-hearing filings. 1 Defendant also addresses standing and the scope of

  the relief requested at the preliminary injunction stage.


  1
          Defendant recognizes that because of the expedited schedule in this case, Plaintiffs have not
  yet had the opportunity to respond in writing to the arguments raised in Defendant’s brief or to this
  Court’s opinion denying the TRO motion. Plaintiffs have requested that the Court provide “a short
  period for Plaintiffs to file a reply” in support of their motion for a preliminary injunction. See Pls.’
  Response Regarding Pending Preliminary Injunction Mot. at 1 (“Pls.’ Response”), ECF No. 28.
  Defendant respectfully requests that, to the extent Plaintiffs are permitted to file a reply, and to the
  extent that reply raises new arguments beyond those included in its initial brief, Defendant be
  permitted to respond to those arguments in a short supplemental brief.


                                      2
Case 3:21-cv-00176-TRM-DCP Document 30 Filed 05/21/21 Page 2 of 15 PageID #: 227
                                          LEGAL STANDARD

          In determining whether to grant a preliminary injunction, the court considers “(1) whether the

  movant has a strong likelihood of success on the merits; (2) whether the movant would suffer

  irreparable injury absent the injunction; (3) whether the injunction would cause substantial harm to

  others; and (4) whether the public interest would be served by the issuance of an injunction.” Am.

  Civil Liberties Union Fund of Mich. v. Livingston Cty., 796 F.3d 636, 642 (6th Cir. 2015) (quoting Bays v.

  City of Fairborn, 668 F.3d 814, 818-19 (6th Cir. 2012)). A preliminary injunction is an “extraordinary

  and drastic” remedy, “never awarded as of right.” Id. (quoting Platt v. Bd. of Comm’rs on Grievances &
  Discipline of Ohio Supreme Ct., 769 F.3d 447, 453 (6th Cir. 2014)). Accordingly, “[t]he party seeking a

  preliminary injunction bears the burden of justifying such relief.” Id. (quoting McNeilly v. Land, 684

  F.3d 611, 615 (6th Cir. 2012)).

                                                  ARGUMENT

    I.    Plaintiffs Have Not Shown That They Are Likely To Succeed On The Merits Of Their
          Claim.
          In order to prevail on a motion for preliminary injunction, Plaintiffs must demonstrate that

  they are likely to succeed on the merits of their claim. Plaintiffs have not made that showing here. As

  an initial matter, Plaintiffs lack standing to challenge the race-conscious presumption regarding

  “socially and economically disadvantaged” individuals because Plaintiffs acknowledge that Vitolo is

  not socially disadvantaged even under the race-neutral statutory definition of that term. See Mem. Op.

  at 6 n.1. Further, in denying Plaintiffs’ motion for a temporary restraining order, this Court

  determined that Plaintiffs had not demonstrated a likelihood of success on the merits of their equal-

  protection claims, and thus that injunctive relief was not appropriate. See Mem. Op. at 29. Nothing



          Plaintiffs also requested that this Court “rule on the preliminary injunction motion on the
  merits, without another hearing.” See Pls.’ Response at 1. Defendant takes no position on whether a
  hearing is necessary, and Defendant stands ready to participate in a hearing to the extent it would be
  beneficial to the Court. However, Defendant believes that an opportunity to respond to any reply
  brief would be particularly beneficial in the event that the Court declines to hold a hearing because
  otherwise Defendant will not have any opportunity to respond to new arguments that might be raised
  in Plaintiffs’ brief.


                                      3
Case 3:21-cv-00176-TRM-DCP Document 30 Filed 05/21/21 Page 3 of 15 PageID #: 228
  has changed since the Court entered its order that would disturb that conclusion. Accordingly,

  Plaintiffs have not shown that they are likely to succeed on the merits of their claim.

      A. Plaintiffs Lack Standing to Challenge Section 5003’s Prioritization of “Socially and
         Economically Disadvantaged” Individuals.
          Whether plaintiffs have standing to sue is a threshold jurisdictional question. See Steel Co. v.

  Citizens for a Better Env't, 523 U.S. 83, 101 (1998); Mason v. Adams Cnty. Recorder, 901 F.3d 753, 756 (6th

  Cir. 2018). Article III, Section 2 of the Constitution limits federal judicial power to cases and

  controversies. See Steel Co., 523 U.S. at 102. The doctrine of standing is “an essential and unchanging

  part of the case-or-controversy requirement of Article III.” Lujan v. Defenders of Wildlife, 504 U.S. 555,
  560 (1992). Strict enforcement of standing requirements is particularly important where, as here, a

  court is asked to rule on the constitutionality of action by the executive and legislative branches. See

  Valley Forge Christian Coll. v. Ams. United for Separation of Church & State, Inc., 454 U.S. 464, 473-74 (1982).

          It is well-settled that the “irreducible constitutional minimum of standing” contains three

  requirements: (1) the plaintiff must have suffered an injury in fact; (2) that is fairly traceable to the

  challenged conduct of the defendant; and (3) that is likely to be redressed by a favorable judicial

  decision. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (citing Lujan, 504 U.S. at 560). The plaintiff

  bears the burden of establishing these elements. Spokeo, 136 S. Ct. at 1547. At the pleading stage, the

  plaintiff must “clearly . . . allege facts demonstrating” each element. Id. at 1547.

          Plaintiff Vitolo asserts he is injured because his application cannot be processed during the

  priority period required by Section 5003. But Plaintiff fails to allege that his injury is traceable to the

  race-conscious presumption in the SBA regulations or that elimination of the presumption would

  redress his injuries. That is because, regardless of the race-conscious presumption at issue in this case,

  Plaintiff has not alleged that he is otherwise socially disadvantaged. And as this Court explained in its

  recent opinion, “[e]ven if the regulatory presumption were removed, Vitolo apparently has no

  argument that he is entitled to priority consideration under the plain text of” Section 5003. Mem. Op.

  at 6 n.1.




                                      4
Case 3:21-cv-00176-TRM-DCP Document 30 Filed 05/21/21 Page 4 of 15 PageID #: 229
          The Sixth Circuit, and numerous other circuits, have held that discrimination cannot be the

  cause of injury to a plaintiff who would not have obtained the desired benefit even in the absence of

  discrimination. See Stefanovic v. Univ. of Tenn., 173 F.3d 856, 1999 WL 196570, at *4 (6th Cir. 1999)

  (affirming dismissal of equal protection claim for lack of standing where the plaintiff failed to

  demonstrate a direct relationship between the existence of a gender-conscious program and the

  decision not to hire him because the university had separate, nondiscriminatory reasons for not hiring

  him); see also Wilson v. Glenwood Intermountain Props., Inc., 98 F.3d 590 (10th Cir. 1996) (plaintiffs lacked

  standing to challenge rental of gender-segregated student apartments because as non-students they
  would not have qualified to rent the student apartments even absent the alleged discrimination);

  Donaghy v. City of Omaha, 933 F.2d 1448, 1455 (8th Cir. 1991) (white applicant for promotion to police

  lieutenant had standing to challenge promotion of minority officers out of rank only after he would

  have ranked high enough to be considered for promotion if strict rank order had been followed);

  Doherty v. Rutgers Sch. of Law-Newark, 651 F.2d 893, 899-902 (3d Cir. 1981) (unsuccessful white applicant

  for admission to law school lacked standing to challenge minority admissions program because he was

  not qualified for admission even in the absence of the minority admissions program). In those

  circumstances, “[t]he discrimination does not deprive the person of the ability to compete because he

  or she is disqualified from competing for other, legitimate reasons.” Wilson, 98 F.3d at 593. And “[a]

  favorable decision on the discrimination claim could not redress the injury because the person would

  still be disqualified from competing.” Id.

          Plaintiff Vitolo alleges that he is “not a member of any racial or ethnic groups identified in 13

  C.F.R. § 124.103 or any other group identified by Defendant as [presumptively] ‘socially

  disadvantaged’ or ‘economically disadvantaged.’” Compl. ¶ 17. Plaintiff Vitolo does not allege that he

  is otherwise socially disadvantaged as defined by the statute. Thus, Plaintiff fails to allege, much less

  establish, that, even in the absence of the race-based presumption, he qualifies as a “socially

  disadvantaged” individual. Plaintiff therefore lacks standing to challenge the race-based presumption.

  Plaintiff likewise fails to establish that his alleged injury would be redressed by the relief he seeks.

  While Plaintiff seeks an order requiring SBA to “process applications for grants from the Restaurant


                                      5
Case 3:21-cv-00176-TRM-DCP Document 30 Filed 05/21/21 Page 5 of 15 PageID #: 230
  Revitalization Fund in the order that they were received, without regard to the race or gender of the

  applicant,” Pls.’ Mot., ECF No. 11, he fails to establish that he would qualify for prioritization even

  in the absence of a racially-conscious presumption (and thus even if applications were processed

  “without regard to the race . . . of the applicant").

          Accordingly, Plaintiffs have not established standing for purposes of their race-based equal-

  protection claim, and thus are unlikely to succeed on the merits of that claim.

      B. The Priority Period for Businesses Owned by “Socially and Economically
         Disadvantaged” Individuals Is Constitutional.
          Plaintiffs contend that Section 5003 is unconstitutional because the definition of “socially
  disadvantaged individual” used by the SBA in administering the Restaurant Revitalization Fund

  includes a race-conscious presumption, but “[w]hen race-based action is necessary to further a

  compelling governmental interest, such action does not violate the constitutional guarantee of equal

  protection so long as the narrow-tailoring requirement is also satisfied.” Grutter v. Bollinger, 539 U.S.

  306, 326 (2003). Here, the Court has already found that the government has advanced a compelling

  government interest and shown a strong basis in evidence supporting its conclusion that race-

  conscious remedial action was necessary. Mem. Op. at 19-20. And to date, Plaintiff has not offered

  any rebuttal of this initial showing of a compelling interest. Id. at 20.

              1. As this court has already recognized, the priority period advances a compelling
                 governmental interest and there is a strong basis in evidence supporting the
                 conclusion that remedial action was necessary.
          Plaintiffs’ primary argument is that the priority period cannot be justified by reference to

  systemic or societal discrimination. See Pls.’ Mem. at 13; see also Pls.’ Emergency Mot. for an Injunction

  Pending Appeal at 3, ECF No. 23 (“Pls.’ Emergency Mot.”). But, as this Court recently found,

  Congress did not rely solely on allegations of broad societal or structural racism in enacting Section

  5003. Rather, it relied on specific evidence that (1) “small businesses owned by minorities (including

  restaurants, which have a disproportionately high rate of minority ownership) have suffered more

  severely than other kinds of businesses during the COVID-19 pandemic,” and (2) “that the

  Government’s early attempts at general economic stimulus—i.e., the Paycheck Protection Program


                                      6
Case 3:21-cv-00176-TRM-DCP Document 30 Filed 05/21/21 Page 6 of 15 PageID #: 231
  (“PPP”)—disproportionately failed to help those businesses directly because of historical

  discrimination patterns.” Mem. Op. at 14-15. Upon consideration of that evidence, Congress

  determined that it could not be a “passive participant” in the lending industry’s discriminatory

  practices or otherwise allow public funding to “‘serve to finance the evil of private prejudice.’”

  Associated Gen. Contractors of Ohio, Inc. v. Drabnik, 214 F.3d 730, 735 (6th Cir. 2000) (quoting City of

  Richmond v. J.A. Croson Co., 488 U.S. 469, 486-92 (1989)).

          As this Court recognized in denying Plaintiffs’ request for a temporary restraining order,

  Defendant has already provided ample evidence to support its “compelling interest in remediating the
  present effects of historical discrimination on these minority-owned businesses, especially to the

  extent that the PPP disproportionately failed those businesses because of factors clearly related to that

  history.” Mem. Op. at 20; see Defs.’ Opp. at 13-17 (discussing evidence before Congress).

          And there is even more evidence that demonstrates that throughout 2020 and into 2021,

  Congress was preoccupied with understanding and resolving this lack of access to PPP loans. For

  example, on July 9, 2020, the House Committee on Financial Services’ Subcommittee on Diversity

  and Inclusion held a hearing addressing challenges faced by women and minority-owned businesses

  in attempting to access capital and financial services during the pandemic. See Access Denied: Challenges

  for Women- and Minority-Owned Businesses Accessing Capital and Financial Services During the Pandemic: Virtual

  Hearing Before the H. Subcomm. on Diversity & Inclusion of the Comm. on Fin. Servs., 116th Cong. (2020)

  (“Access Denied Hearing”). The subcommittee’s chairwoman, Representative Joyce Beatty, opened

  the hearing by addressing the struggles that women- and minority-owned businesses face during the

  pandemic, and she expressly called out an analysis that found that “only 1 in 10 African-American and

  Latinx-owned businesses received the requested funds” through the first round of PPP funding. See

  id. at 2. At the same hearing, the President and CEO of the U.S. Black Chambers, Incorporated,

  testified that SBA and Treasury records showed that of more than 650,000 PPP loans of amounts

  above $150,000, only 143 loans went to Black-owned businesses. Id. at 6 (statement of Ron Busby,

  Sr., Pres. & CEO, U.S. Black Chambers, Inc.). He further testified that 90 percent of his organization’s

  members “reported that they have found far less of what they asked for, or none at all.” Id. Another


                                      7
Case 3:21-cv-00176-TRM-DCP Document 30 Filed 05/21/21 Page 7 of 15 PageID #: 232
  witness testified that “[w]hile the bipartisan CARES Act got money out the door quickly and helped

  many small businesses, the distribution channels of the first tranche of the funding underscored how

  the traditional financial system leaves many small businesses behind, particularly women- and

  minority-owned businesses.” Id. at 9 (statement of Karen Kerrigan, Pres. & CEO, SBE Council).

         After listening to witness testimony, one Congressman remarked that the hearing had “shined

  a light on” something the committee already knew, “which is that the PPP program is not perfect”

  and “it just didn’t hit our minority communities in a way that maybe we would want.” Id. at 22

  (question from Rep. Gonzalez). Thus, he explained that as Congress goes forward, “retooling it or
  having a different program probably makes the most sense frankly.” Id. Another representative

  explained that “[w]hile this crisis is unprecedented, the disparities revealed in our economic system

  and subsequent Federal response are unfortunately very familiar,” by which she meant that “Black

  Americans have historically been locked out of large-scale government intervention and investment”

  and that Congress “must not repeat exclusionary policies of past Federal responses.” Id. at 26

  (question from Rep. Pressley). She also noted that “[f]rom the onset, experts estimated that up to 95

  percent of Black women business owners would be left out of the [PPP].” Id. at 27.

         Congress also heard testimony that these disparities in access to capital and credit are due not

  just to system or societal discrimination, but discrimination in the lending industry. For example, in

  the July 9, 2020 hearing, one witness testified that “closed financial networks” and “longstanding

  institutional biases . . . work against the efforts of women and minority entrepreneurs who need capital

  to start up, operate, and grow their businesses.” Access Denied Hearing at 9 (statement of Karen

  Kerrigan, Pres. & CEO, SBE Council). Her written statement further explained that “[m]inority and

  women-owned business owners who lack relationships with banks or other financial institutions

  participating in PPP lacked early access to the program.” Id. at 78. On February 24, 2021, the House

  Committee on Financial Services’ Subcommittee on Oversight and Investigation held a hearing

  entitled “How Invidious Discrimination Hurts: An Examination of Lending Discrimination and Its

  Long-Term Economic Impacts on Borrowers of Color,” which focused on “examin[ing] invidious

  discrimination, its modern manifestations, and its lasting intergenerational effects.” Memo. from Fin.


                                      8
Case 3:21-cv-00176-TRM-DCP Document 30 Filed 05/21/21 Page 8 of 15 PageID #: 233
  Servs. Comm. Majority Staff to Members, Comm. on Fin. Servs. (Feb. 19, 2021),

  https://www.congress.gov/117/meeting/house/111236/documents/HHRG-117-BA09-20210224-

  SD002-U1.pdf. Witnesses at the hearing were tasked with “address[ing] barriers to asset building,

  including current and previous public policies and implicit and explicit discrimination.” Id. That

  hearing included testimony from an analyst at the Congressional Research Service, who identified

  “[r]acial, ethic, or other disparities” in access to financial services and stated that “[o]ne factor

  influencing these disparities is likely the intergenerational effects of discrimination.” Cheryl Cooper,

  How Invidious Discrimination Works and Hurts: An Examination of Lending Discrimination and Its Long-Term
  Economic     Impacts    on    Borrowers    of    Color,   Cong.      Res.    Serv.     (Feb     24,    2021),

  https://www.congress.gov/117/meeting/house/111236/witnesses/HHRG-117-BA09-Wstate-

  CooperC-20210224.pdf; see also id. at 3 (noting that “discrimination, such as violations in fair lending

  laws, can also prevent consumers from accessing financial services”).

          Again, this testimony supports the conclusion that many socially and economically

  disadvantaged individuals lack ongoing relationships with banks and financial services because of racial

  and ethnic discrimination—and, as explained above, that lack of relationships led to their being shut

  out of early rounds of COVID relief.

              2. To date, Plaintiffs have made no effort to rebut Defendant’s initial showing of
                 a compelling interest.
          Once the government makes an initial showing of compelling interest, the burden shifts to the

  plaintiff to present “credible, particularized evidence” to rebut the government’s “initial showing of a

  compelling interest.” Concrete Works of Colo., Inc. v. City and Cnty. of Denver, 321 F.3d 950, 959 (10th Cir.

  2003)); see also Aiken v. City of Memphis, 37 F.3d 1155, 1163 (6th Cir. 1994) (relying on statistical evidence

  of disparities to infer discrimination and thus compelling interest where “plaintiffs have not offered

  any evidence to rebut the inference of discrimination that arises from the[] statistics”). Plaintiffs have

  presented no such evidence. At the TRO hearing, when asked directly about the government’s

  evidence that minority- and women-owned businesses were unable to access PPP funds because of

  the present effects of historical discrimination in the lending industry, Plaintiffs resorted to their same



                                      9
Case 3:21-cv-00176-TRM-DCP Document 30 Filed 05/21/21 Page 9 of 15 PageID #: 234
   arguments that mere disparities in outcome and allegations of societal discrimination could not

   support a race-conscious program. 2      See also Pls.’ Emergency Mot. at 2-3 (raising these same

   arguments). But as this Court has already recognized, it is simply untrue that the government is relying

   solely on disparate impact—rather, the record demonstrates that “Congress . . . heard evidence that

   racial bias plays a direct role in these disparities.” Mem. Op. at 19. And, as explained above, Congress

   sought to remedy more than just societal discrimination; instead, it sought to remedy the specific

   legacy of historical discrimination in the financial services industry that prevented prior federal

   COVID relief efforts from reaching the particular types of small business owners targeted by the

   priority period for the Restaurant Revitalization Fund. Because Plaintiffs have not put forth any

   credible, particularized evidence to rebut the government’s showing of a compelling interest, they have

   not demonstrated a likelihood of success on the merits, and their motion for preliminary injunction

   should be denied.

              3. As this Court has already recognized, the priority period is narrowly tailored to
                 achieve this compelling government interest.
          “When race-based action is necessary to further a compelling governmental interest,” as it is

   here, “such action does not violate the constitutional guarantee of equal protection so long as the

   narrow-tailoring requirement is also satisfied.” Grutter v. Bollinger, 539 U.S. 306, 326 (2003). In this

   case, Defendant has demonstrated that “the means chosen to accomplish the [government’s] asserted

   purpose”—namely, the inclusion of a priority period for socially and economically disadvantaged

   individuals—is “specifically and narrowly framed to accomplish that purpose.” Id. at 333. As this

   Court found in denying the TRO motion, the priority period at issue in this case meets that criteria.

   See Mem. Op. at 20-23 (discussing narrow tailoring).

          At the TRO hearing and in a subsequent motion before this Court, Plaintiffs argued that the

   priority period is not narrowly tailored because the government failed to consider race-neutral


   2
     At the TRO hearing, Plaintiffs’ counsel also argued that the government’s evidence was too general
   and that the government failed to consider race-neutral alternatives, but those arguments go to narrow
   tailoring rather than the existence of a compelling government interest. See pages 10-12 (discussing
   narrow tailoring).


                                      10
Case 3:21-cv-00176-TRM-DCP Document 30 Filed 05/21/21 Page 10 of 15 PageID #: 235
   alternatives. Pls.’ Emergency Mot. at 3. In particular, Plaintiffs questioned why the government did

   not instead create a priority “for those who had not participated in earlier relief programs or who are

   in a weaker financial position” rather than a priority for socially and economically disadvantaged

   individuals. Id. But simply proposing certain race-neutral alternatives does not demonstrate that a

   race-conscious scheme is not narrowly tailored. The Supreme Court is clear that “[n]arrow tailoring

   does not require exhaustion of every conceivable race-neutral alternative,” but only “serious, good

   faith consideration of workable race-neutral alternatives.” Grutter, 539 U.S. at 339. In this case, the

   government not only considered race-neutral alternatives—it actually implemented them. And it was
   precisely the gaps left by those race-neutral programs that led the government to conclude that a

   priority period was necessary. See Mem. Op. at 22. Moreover, Section 5003 does contain limitations

   based on prior access to federal relief—it provides that “the pandemic-related revenue losses for an

   eligible entity” (i.e., the grant amount that the entity may claim from the RRF) “shall be reduced by

   any amounts received from” the Paycheck Protection Program in 2020 or 2021. American Rescue

   Plan Act § 5003(a)(7), Pub. L. No. 117-2 (2021) (“ARPA”); see also Cross-program eligibility on SBA

   COVID-19       relief   options,   U.S.    Small    Bus.     Admin.,     https://www.sba.gov/funding-

   programs/loans/covid-19-relief-options/cross-program-eligibility-sba-covid-19-relief-options. And

   Section 5003 expressly excludes any business that “has a pending application for or has received a

   grant under section 324 of the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues

   Act,” which provided grants for “shuttered venue operators.” ARPA § 5003(a)(4)(C)(III). These

   requirements do not go to priority, but rather to overall eligibility and the extent of aid available. They

   ensure that small businesses that were able to access prior COVID relief do not receive a windfall,

   regardless of whether they are owned by socially and economically disadvantaged individuals.

           As the Court explained, the priority period is “time-limited, fund-limited, not absolutely

   constrained by race during the priority period, and not absolutely constrained to the priority period.”

   Mem. Op. at 21; see also Defs.’ Opp. at 17-21 (explaining how priority period is narrowly tailored to

   achieve compelling interest). It is neither overinclusive nor underinclusive (Mem. Op. at 22-23), and

   Plaintiffs’ arguments to the contrary rest on a misunderstanding of the race-conscious presumption that


                                      11
Case 3:21-cv-00176-TRM-DCP Document 30 Filed 05/21/21 Page 11 of 15 PageID #: 236
   certain individuals are socially and economically disadvantaged. “[T]he race-based presumption is just

   that: a presumption,” and individuals who are socially and economically disadvantaged for reasons

   other than their racial identity are still included in the priority period. Mem. Op. at 22.

       C. The Priority Period for Women-Owned Businesses Is Constitutional.
           Plaintiffs also argue that Section 5003 is unconstitutional because it includes a priority period

   for women-owned businesses. See Pls.’ Mem. at 11. But of course, the mere fact that a statute takes

   gender into account does not render it unconstitutional. Rather, such classifications are permissible

   insofar as they “serve an important governmental objective” and are “substantially related to the

   achievement of those objectives.” Craig v. Boren, 429 U.S. 190, 197 (1976). As this Court has already

   recognized in denying the TRO, Section 5003 meets this standard.

               1. As this Court has already recognized, the priority period for women-owned
                  businesses serves an important governmental objective.
           It is well-established that “[r]eduction of the disparity in economic condition between men

   and women caused by the long history of discrimination against women” can serve as an important

   governmental interest. Califano v. Webster, 430 U.S. 313, 317 (1977). Plaintiffs have taken the position

   that a mere disparity in economic condition or access to funding is insufficient to establish an

   important governmental interest. But that is not all that exists here. Rather, the Court has already

   found that “Congress had before it evidence showing that women-owned businesses suffered

   historical discrimination that exposed them to greater risks from an economic shock like COVID-19,

   and that they received less benefit from earlier COVID-19 relief programs” and thus concluded that

   there is “an important governmental interest in protecting women-owned businesses from the

   disproportionately adverse effects of the pandemic and failure of earlier federal relief programs.”

   Mem. Op. at 26-27. Again, Plaintiffs have offered nothing to rebut that conclusion, and the Court’s

   analysis should stand.

               2. The priority period is substantially related to the achievement of that objective.
           Because prioritizing women-owned businesses serves an important governmental interest, it

   is constitutional so long as it is substantially related to the achievement of that objective. Plaintiffs



                                      12
Case 3:21-cv-00176-TRM-DCP Document 30 Filed 05/21/21 Page 12 of 15 PageID #: 237
   offer no real argument on this point. First, they contend that “Defendant cannot successfully argue

   that a neutral process would somehow disadvantage women,” Pls.’ Mem. at 14, but there is indeed

   evidence that in the past, neutral processes have disadvantaged women. See Mem. Op. at 26-28. Next,

   they argue that the government cannot show that “a targeted 21-day ‘priority period’ is the only way to

   level the playing field.” Pls.’ Mem at 14 (emphasis added). But there is no requirement that a gender-

   based classification be “the only way” to achieve the government’s interest. Indeed, that is not even

   the standard for racial classifications subject to strict scrutiny. See Grutter, 539 U.S. at 339 (explaining

   that narrow tailoring under strict scrutiny “does not require exhaustion of every conceivable race-
   neutral alternative”). Plaintiffs offer no authority for their claim that such a requirement exists under

   intermediate scrutiny.

           This Court is correct that “[t]he prioritization of women-owned businesses under § 5003 is

   substantially related to the problem Congress sought to remedy because it is directly aimed at

   ameliorating the funding gap between women-owned and man-owned businesses that has caused the

   former to suffer from the COVID-19 pandemic at disproportionately higher rates.” Mem. Op. at 28.

   As such, Plaintiffs are not likely to succeed on the merits of their claim and the preliminary injunction

   should be denied.

    II.    The Remaining Preliminary Injunction Factors Weigh Against A Preliminary
           Injunction.
           Both parties agree that “[w]hen a party seeks a preliminary injunction on the basis of a potential

   constitutional violation, ‘the likelihood of success on the merits often will be the determinative factor.”

   Obama for Am. v. Husted, 697 F.3d 423, 436 (6th Cir. 2012) (quoting Jones v. Caruso, 569 F.3d 258, 265

   (6th Cir. 2009)). If there is no constitutional violation, then there is no legally impermissible harm to

   the plaintiffs, third parties, or the public interest. See Mem. Op. at 28-29. That is exactly the case here.

   Id. Because Plaintiffs have not demonstrated that their constitutional rights are being violated, they

   have not shown that an injunction is needed to halt that violation. Cf. Obama for Am., 697 F.3d at 436

   (“When constitutional rights are threatened or impaired, irreparable injury is presumed”); Deja Vu of

   Nashville, Inc. v. Metro. Gov't of Nashville & Davidson Cnty., Tenn., 274 F.3d 377, 400 (6th Cir. 2001) (“[I]t


                                      13
Case 3:21-cv-00176-TRM-DCP Document 30 Filed 05/21/21 Page 13 of 15 PageID #: 238
   is always in the public interest to prevent violation of a party’s constitutional rights.”). To hold

   otherwise would be to allow a plaintiff to obtain a preliminary injunction merely by alleging a

   constitutional violation, regardless of the strength of those allegations.

           And the stakes here are high. The Restaurant Revitalization Fund is aimed at providing grants

   to some of the hardest-hit members of a struggling industry in the midst of an ongoing public health

   and economic crisis. See, e.g., H.R. Rep. No. 117-7, at 2 (2021) (explaining that “eight out of ten

   minority-owned businesses are on the brink of closure”); id. at 457 (discussing struggles faced by small

   businesses, including restaurants). Plaintiffs insist that under their proposed injunction, “no one will
   be injured” because “all applicants, regardless of race and gender, will be treated equally.” Pls.’ Mem.

   at 20. But that argument presupposes that the priority period is unconstitutional. Id. Because the

   priority period is constitutional, Plaintiffs’ proposed injunction would eliminate the priority period

   aimed at remedying the disparities created by prior race-neutral COVID relief programs—thus

   perpetuating the very problems that the priority period seeks to solve.

   III.    Any Injunctive Relief Should Be Tailored To The Injury Plaintiffs Have Alleged.
           For the foregoing reasons (as well as those set out in Defendant’s prior briefing), the Court

   should not grant a preliminary injunction in this case. But even if the Court were inclined to grant a

   preliminary injunction, it should not grant the broad relief requested by Plaintiffs. Article III requires

   that injunctive relief “must be tailored to redress the plaintiff’s particular injury.” Gill v. Whitford, 138

   S. Ct. 1916, 1934 (2018). Equitable principles likewise require that an injunction be “no more

   burdensome to the defendant than necessary to provide complete relief to the plaintiffs.” Madsen v.

   Whole Women’s Health Ctr., Inc., 512 U.S. 753, 765 (1994). The injunctive relief that plaintiffs seek flouts

   these principles.    Plaintiffs ask for a preliminary injunction “requiring Defendant to process

   applications for grants from the Restaurant Revitalization Fund in the order they were received,

   without regard to the race of gender of the applicant,” Pls.’ Mot. for Preliminary Injunction, ECF No.

   11; Pls.’ Mem. at 21, but that remedy bears no relation to the injuries plaintiffs claim. Plaintiffs allege

   harm from the possibility that they will not be able to obtain the RRF grant money they requested




                                      14
Case 3:21-cv-00176-TRM-DCP Document 30 Filed 05/21/21 Page 14 of 15 PageID #: 239
   because the funds might run out before the SBA processes their application. That harm could be fully

   addressed without depriving other restauranteurs of critically-needed funds by requiring SBA to set

   aside the amount that plaintiffs requested ($104,590.20), and to hold those funds until the termination

   of this litigation.

            Plaintiffs give no indication why broader relief is necessary, and the Court should deny their

   request for overbroad injunctive relief, and indeed any injunctive relief whatsoever.

                                              CONCLUSION

            For the foregoing reasons, Plaintiffs’ motion for preliminary injunction should be denied.



   Dated: May 21, 2021                                Respectfully submitted,

                                                      BRIAN M. BOYNTON
                                                      Acting Assistant Attorney General
                                                      Civil Division

                                                      LESLEY FARBY
                                                      Assistant Branch Director

                                                      s/Alexandra R. Saslaw
                                                      ALEXANDRA R. SASLAW
                                                      Trial Attorney
                                                      United States Department of Justice
                                                      Civil Division, Federal Programs Branch
                                                      P.O. Box 883
                                                      Washington, DC 20044
                                                      Phone: (202) 514-4520
                                                      alexandra.r.saslaw@usdoj.gov

                                                      Attorneys for Defendants




                                      15
Case 3:21-cv-00176-TRM-DCP Document 30 Filed 05/21/21 Page 15 of 15 PageID #: 240
